Citation Nr: 1226839	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-01 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder as secondary to service-connected left knee disorder.

3.  Entitlement to an effective date earlier than August 21, 2006, for the grant of service connection for status post ACL reconstruction repair with degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Catherine H. Cornell, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1988 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO granted service connection for status post ACL reconstruction repair with degenerative joint disease of the left knee, effective as of August 21, 2006.  The RO also denied the Veteran's petition to reopen a previously denied claim for service connection for a right knee disorder as secondary to his service-connected left knee disorder, finding that no new and material evidence had been submitted.  

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection for a right knee disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO denied the Veteran's claim for service connection for what it characterized as "achy joints as due to undiagnosed illness."  The Veteran appealed that decision to the Board, which denied the Veteran's claim for a right knee disorder in a December 2002 decision.

2.  Evidence received since the Board's December 2002 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a right knee disorder, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has arthrosis and osteoarthritis of the right knee that are likely due to his service-connected status post ACL reconstruction repair with degenerative joint disease of the left knee.

4.  A claim of entitlement to service connection for a left knee disorder was denied by a RO decision in October 1994; the Veteran did not appeal that decision.

5.  The Veteran filed a petition to reopen the previously denied claim for service connection for a left knee disorder that was received by the RO on August 21, 2006.


CONCLUSIONS OF LAW

1.  A December 2002 Board decision that denied the Veteran's claim for service connection for a right knee disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2. Since the prior final denial of the Veteran's claim for service connection for a right knee disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving reasonable doubt in favor of the Veteran, he has arthrosis and osteoarthritis of the right knee that are proximately due to his service-connected status post ACL reconstruction repair with degenerative joint disease of the left knee.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011); 38 C.F.R. § 3.310 (2006).

4.  An effective date earlier than August 21, 2006, for the grant of service connection for status post ACL reconstruction repair with degenerative joint disease of the left knee is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through a December 2006 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the December 2006 letter concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the December 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2006 notice letter. 

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following notification by VA.

Regarding the Veteran's claim for an effective date earlier than August 21, 2006, for the award of service connection for status post ACL reconstruction repair with degenerative joint disease of the left knee, the Board notes that VCAA notice is not required with respect to every issue raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, he is provided with VCAA notice as to that claim, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of Section 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.

Here, the Veteran's claim for an effective date earlier than August 21, 2006, for the award of service connection for status post ACL reconstruction repair with degenerative joint disease of the left knee falls squarely within the pattern above.  Thus, no additional VCAA notice was required with respect to the issue on appeal.  See Dingess/Hartman, supra.

In this case, the Veteran was provided a VCAA notice letter in December 2006 regarding his claim for service connection for status post ACL reconstruction repair with degenerative joint disease of the left knee.  Thereafter, the Veteran was notified in November 2007 that his claim for service connection for status post ACL reconstruction repair with degenerative joint disease of the left knee had been granted effective August 21, 2006, the date VA received the Veteran's claim.  The notice included a copy of the RO's November 2007 rating decision.  In November 2009, following the Veteran's notice of disagreement with the November 2007 rating decision, the RO issued the Veteran a statement of the case (SOC) specifically addressing his claim for an effective date earlier than August 21, 2006, for the award of service connection for status post ACL reconstruction repair with degenerative joint disease of the left knee, as well as his petition to reopen his previously denied claim for service connection for a right knee disorder.  The SOC notified the Veteran concerning the assignment of rating criteria and effective dates and informed him of the reasons behind the RO's denial of his claims for an earlier effective date for the grant of service connection for status post ACL reconstruction repair with degenerative joint disease of the left knee and his petition to reopen his previously denied service connection claim.  In light of the foregoing, the Board finds that the administrative appeal process provided the Veteran with notice of the specific criteria.  The Board thus concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.

Consequently, the Board finds the notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from both VA and private treatment providers.  As to the Veteran's right knee claim, detailed discussion of the Board's compliance with the duty to assist provisions is not necessary because the Board is taking action favorable to the Veteran in reopening and granting his service connection claim for a right knee disorder.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).  In addition, the Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

A.  New and Material Evidence

In a November 1998 rating decision, the RO denied the Veteran's claim for service connection for what it characterized at the time as "achy joints as due to undiagnosed illness."  The Veteran appealed that decision to the Board, which denied the Veteran's claim of service connection for a right knee disorder and achy joints in a December 2002 decision that became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  In August 2006, the Veteran sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for a right knee disorder was the December 2002 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for a right knee disorder in November 1997.  The RO denied the claim for service connection in November 1998.  The Veteran appealed the denial to the Board, which denied the Veteran's claim in a December 2002 decision.  This decision was not appealed and therefore became final.  The Veteran now asserts, in part, that he has a right knee disorder that developed secondary to his service-connected left knee disability.  Specifically, he contends that he has developed problems in his right knee due to overuse caused by favoring his service-connected left knee.  As a result, the Veteran contends that service connection for a right knee disorder is warranted.

Evidence of record in 2002 included service treatment records, as well as records of the Veteran's treatment from both private and VA treatment providers.  Review of those records reflects that service treatment records are silent as to any complaints of or treatment for problems with the right knee in service, although he was seen on several occasions for complaints involving his left knee.  The Veteran was found to have no abnormalities of the musculoskeletal system or bilateral lower extremities at his June 1994 separation medical examination, and he responded "No" when asked if he experienced any problems with his knees at his June 1994 separation report of medical history.  Post-service records dated in October 1997 show that the Veteran was found to have a torn ACL on the right, following complaints of pain in his knee following a fall in September 1997.  The Veteran underwent ACL reconstruction in February 1998 and again in August 2002.  At an August 1998 VA examination in connection with his prior claim, the Veteran was diagnosed with a torn ACL on the right.  No etiological opinion was provided at that time.

Evidence added to the record since the Board's December 2002 denial concerning the Veteran's right knee claim includes, in pertinent part, statements from two private physicians addressing the etiological relationship between the Veteran's service-connected left knee disability and his claimed right knee disorder.  A review of this newly submitted evidence reflects that the Veteran is currently diagnosed with arthrosis and osteoarthritis of the right knee, as confirmed by the private physician's radiological evaluation in June 2010.  As to the etiology of the current right knee disorder, the Board notes that the June 2010 private physician opined that, as a result of his service-connected left knee disorder, the Veteran placed undue stress on his right knee.  This "overuse" of the knee, the physician stated, led directly to the current diagnosis of arthrosis and osteoarthritis.  These findings are corroborated by the second private physician's July 2010 statement.  

As such, the Board finds that the evidence, in the form of statements from private physicians concerning an etiological link between the Veteran's claimed right knee disorder and his service-connected left knee disability, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the December 2002 decision, the Board denied the Veteran's claim for service connection because there was no evidence of record to establish that his claimed right knee disorder was etiology linked either to service or to his left knee disability. 

Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that he had a right knee disorder related to his service-connected left knee disability.  Newly submitted evidence, however, reflects that the Veteran has submitted statements from two private physicians indicating that both physicians found his right knee disorder to be related to his service-connected left knee disability.  Because they establish the possibility of an etiological link between service-connected disability and the Veteran's claimed right knee disorder, these private physicians' opinions add to the record in a way that they should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim for service connection for a right knee disorder have been met.


B.  Service Connection for Right Knee Disorder

The Veteran contends that he experiences a right knee disorder secondary to his service-connected status post ACL reconstruction repair with degenerative joint disease of the left knee.  Therefore, the Veteran contends that service connection is warranted for a right knee disorder.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Under applicable law, service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2006).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

The Board notes that, during the course of the Veteran's appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected disability is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant. 

Relevant evidence consists of the Veteran's service treatment records as well as records of post-service treatment he has received from both private and VA treatment providers.  Review of those records reflects that service treatment records are silent as to any complaints of or treatment for problems with the right knee in service, although he was seen on several occasions for complaints involving his left knee.  The Veteran was found to have no abnormalities of the musculoskeletal system or bilateral lower extremities at his June 1994 separation medical examination, and he responded "No" when asked if he experienced any problems with his knees at his June 1994 separation report of medical history.  Post-service records dated in October 1997 show that the Veteran was found to have a torn ACL on the right, following complaints of pain in his knee following a fall in September 1997.  The Veteran underwent ACL reconstruction in February 1998 and again in August 2002.  At an August 1998 VA examination in connection with his prior claim, the Veteran was diagnosed with a torn ACL on the right.  No etiological opinion was provided at that time.

The Veteran has also submitted statements from two private physicians addressing the etiological relationship between the Veteran's service-connected left knee disability and his claimed right knee disorder.  A review of this newly submitted evidence reflects that the Veteran is currently diagnosed with arthrosis and osteoarthritis of the right knee, as confirmed by the private physician's radiological evaluation in June 2010.  Regarding the etiology of that disability, the Board notes that the June 2010 private physician opined that, as a result of his service-connected left knee disorder, the Veteran has placed undue stress on his right knee.  This "overuse" of the knee, the physician stated, has led directly to the current diagnoses of arthrosis and osteoarthritis.  In so finding, the physician opined that the overuse of the right knee due to the service-connected left knee disorder led to the "stretch[ing] out" of the right ACL, as well as arthrosis and osteoarthritis in the right knee.  The physician stated, in rendering these conclusions, that he had reviewed the Veteran's service treatment records as well as post-service treatment records and had considered current medical literature.  These findings are corroborated by the second private physician's July 2010 statement.  

In addition to the medical evidence, the Veteran has submitted multiple statements in support of his claim.  In particular, the Veteran contended in an October 2011 statement that he developed problems with his right knee due to overuse, having favored his left knee due to his service-connected disability.  He has reiterated these contentions on multiple occasions.   

The Board notes initially that the Veteran's service medical records are silent concerning treatment for any problems with the right knee, although records reflect multiple complaints of problems with his left knee.  The relevant post-service medical evidence of record, however, documents that the Veteran's private physicians have clearly explained the likely etiological link between the Veteran's arthrosis and osteoarthritis of the right knee and his service-connected left knee disorder.  Here, the Board is inclined to give considerable weight to the opinions of the Veteran's private physicians, who provided exhaustive explanations for why the Veteran currently experiences arthrosis and osteoarthritis of the right knee secondary to his service-connected left knee disorder.  In this regard, the Board notes that these opinions are supported by the private diagnoses, confirmed radiologically, of arthrosis and osteoarthritis of the right knee and are uncontradicted by any medical evidence of record.  As noted above, the Veteran's private physicians have capably provided an etiological link between his right knee arthrosis/osteoarthritis and his service-connected left knee disability, opinions that are not contradicted by other medical evidence of record.  Thus, applying the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's arthrosis and osteoarthritis of the right knee is proximately due to service-connected disability.  In view of the foregoing, the Board concludes that service connection for arthrosis and osteoarthritis of the right knee is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

It is well established that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2011).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim).

The Board notes that during the pendency of the Veteran's appeal, VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  The amended regulation became effective October 6, 2006.  As revised, the provisions under the previous version of 38 C.F.R. § 3.400(q)(2), which concerned service department records, was removed.  The amended regulation reflects the provisions of former paragraph (q)(1)(ii) as new paragraph (q)(2).  This paragraph relates to receipt of new and material evidence received during an appeal period or prior to an appellate decision, or received after a final disallowance, which does not affect the Veteran's claim.  There are no other substantive changes to 38 C.F.R. § 3.400(q) that may have an effect on the Veteran's pending claim.  The Veteran was originally denied service connection for a left knee disorder by a rating decision issued by the RO in October 1994.  He did not appeal that decision, and it consequently became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2011).  As such, new and material evidence was required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The Veteran is seeking an effective date prior to August 21, 2006, for the award of service connection for status post ACL reconstruction repair with degenerative joint disease of the left knee.  He contends that the effective date of the service connection award should be earlier than the assigned date of August 21, 2006.  Specifically, he contends that the effective date should be in 1994, from the date on which he initially filed a claim for service connection for status post ACL reconstruction repair with degenerative joint disease of the left knee.  In that connection, the Veteran argues that, contrary to the RO's finding, he did in fact attempt to appeal the October 1994 denial by filing new applications for service connection in January and May 1995.

The claim on which the current appeal is based was received on August 21, 2006.  The petition to reopen was granted, and the Veteran was awarded service connection for status post ACL reconstruction repair with degenerative joint disease of the left knee in a November 2007 rating decision issued by the RO.  The effective date of the award of service connection was established as August 21, 2006-the day the RO received the Veteran's petition to reopen.

Here, the evidence shows that there is a final disallowance in October 1994.  The evidence also shows that the date of receipt of the claim to reopen was August 21, 2006, and that it is a claim re-opened after final disallowance.  Regarding the Veteran's contention that he attempted to appeal the October 1994 denial via the filing of additional claims in January 1995 and May 1995, the Board acknowledges that new applications for benefits dated in January and May 1995 are present in the claims file.  However, these claims do not reference the Veteran's left knee disorder in the context of disabilities for which service connection was being sought in the applications.  There is, further, no indication on those applications that the Veteran disagreed with the October 1994 denial of service connection.  (There is no suggestion in the file of a claim of service connection for this disability being filed after the 1994 denial and before the August 2006 claim.) In light of the foregoing, the only applicable effective date for award of service connection for the Veteran's status post ACL reconstruction repair with degenerative joint disease of the left knee is the presently assigned date of August 21, 2006.

The Board notes further that the date on which the Veteran initially filed a claim for service connection is not relevant in the present context.  This is so because a date of entitlement earlier than the current effective date could not result in an earlier date; as noted above, the effective date will be the date of receipt of a claim to reopen or the date entitlement arose, whichever is the later.  In this case, August 21, 2006, the date of receipt of the application to reopen, is the earliest date that service connection may be awarded.  Because the RO denied the Veteran's initial claim in an October 1994 decision that had become final, the date of filing of that claim is not applicable to the assignment of an effective date.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  Although the Veteran contends that the effective date for the grant of service connection should be earlier than August 21, 2006, the record presents no evidentiary basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific in cases such as this, and VA is bound by it.  As such, the claim for an earlier effective date is denied.


ORDER

New and material evidence to reopen a claim of service connection for a right knee disorder has been received; to this limited extent, the appeal of this issue is granted.

Entitlement to service connection for arthrosis and osteoarthritis of the right knee is granted.

Entitlement to an effective date earlier than August 21, 2006, for the grant of service connection for status post ACL reconstruction repair with degenerative joint disease of the left knee is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


